                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 WILLIAM DOUGLAS HARTER, JR.,        * Case No. 3:18-cv-00391
                                     *
        Plaintiff,                   * Judge Thomas M. Rose
                                     *
 vs.                                 *
                                     *
 CITY OF PIQUA, et al.,              * DISMISSAL ENTRY WITH PREJUDICE
                                     *
        Defendants.                  *
                                     *
                                     *
______________________________________________________________________________

       The Parties have entered into a Settlement Agreement and have agreed to dismiss all

claims with prejudice. The Parties have requested that the Court retain jurisdiction over the case

for the limited purpose of enforcing the terms of the Settlement Agreement.

       Accordingly, having received a copy of the Settlement Agreement for that limited

purpose, the Court hereby dismisses this case with prejudice pursuant to Rule 41(a) and agrees to

retain jurisdiction over the matter for the purpose of enforcing the terms of the Settlement

Agreement reached between the Parties. Costs shall be allocated according to the terms of the

Settlement Agreement.

       DONE and ORDERED in Dayton, Ohio, this Friday, September 13, 2019.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 1 of 2
STIPULATED:



 s/ J. Steven Justice                               s/ Gary E. Becker
 J. Steven Justice (0063719)                        Gary E. Becker (0012716)
 Michael J. Scarpelli (0093662)                     DINSMORE & SHOHL LLP
 DUNGAN & LeFEVRE CO., LPA                          255 E. Fifth Street, Suite 1900
 210 West Main Street                               Cincinnati, Ohio 45202
 Troy, Ohio 45373                                   Phone: (513) 977-8200
 Phone: (937) 332-9640                              Fax: (513) 977-8179
 Fax: (937) 335-4084                                gary.becker@dinsmore.com
 justice@dunganattorney.com                         Attorney for Defendant City of Piqua
 mscarpelli@dunganattorney.com
 Attorneys for William Douglas Harter, Jr.
                                                    s/ Tabitha Justice
                                                    Nicholas E. Subashi (0033953)
                                                    Tabitha Justice (0075440)
                                                    SUBBASHI &WILDERMUTH
                                                    50 Chestnut Street, Suite 230
                                                    Dayton, Ohio 45440
                                                    Phone: (937) 427-8800
                                                    Fax: (937) 427-8816
                                                    nsubashi@swjohiolaw.com
                                                    tjustice@swjohiolaw.com
                                                    Attorneys for Defendant Gary Huff




4838-5854-0709, v. 2




                                             Page 2 of 2
